DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al (Pub. No. US 2018/0157482) in view of Herkel et al (Pat. US 6170614).


As per claim 15, Kirchhoff discloses a safety system for a building-based passenger transport system, the safety system comprising: a safety unit receiving safety-relevant signals from components of the passenger transport system, and for triggering a safety measure in response to the signals (…the controller including at least one safety unit configured to control safety-related functions of the people conveyor system…see par. 11, 23);
an updating unit receiving updated software via an external interface, and transmitting the updated software to the safety unit via an internal interface (…system includes at least one software update server…to provide a safety-related software update…see par. 12, 23); transmit the updated software to the safety unit (see par. 23). Kirchhoff teaches the digitally signed software update package is downloaded and stored in a first memory section also referred to as DownloadMemory…and a second, active memory section of the safety unit…but does not explicitly teaches a first volatile memory and a first non-volatile memory…and wherein the updating unit includes a second processor, a second volatile memory and a second non-volatile memory…However Herkel teaches wherein the safety unit includes a first processor, a first volatile memory and a first non-volatile memory cooperating to store and run software and/or firmware that evaluates the signals (…the elevator safety system communicates with the electronic overspeed governor over an electronic overspeed governor/elevator safety system communication interface…elevator safety system data is passed between the electronic overspeed governor and elevator safety system to facilitate software updates, operational status…see col.2 lines 58-65…the microprocessor (first processor) executes a software program stored in the ROM (non-volatile memory)…the RAM (volatile memory) is used for temporary storage of data values during software execution…see col.2 lines 58-65, col.3 lines 5-25); and wherein the updating unit includes a second processor, a second volatile memory and a second non-volatile memory cooperating to receive the updated software (…microprocessor assembly may be mounted in such a manner as to detect a pin configuration…such configuration sensing helps assure that the correct software program installed…each of these microprocessor system has its own microprocessor, ROM, RAM and logic unit…when the software program detects that the main power supply has failed…generates an activation signal…the activation signal is transmitted over the electronic overspeed governor/reset device communication interface…commands and data are communicated between the electronic overspeed governor and the elevator safety system…see col.2 lines 58-65, col.3 lines 31-67). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Herkel in Kirchhoff for including the above limitations because one ordinary skill in the art would recognize it would further improve reliability and operability of the elevator by enabling safety devices…see Herkel, col.1 lines 35-43.



As per claim 16, the combination of Kirchhoff and Herkel discloses wherein the safety unit and the updating unit are accommodated in a common housing (Kirchhoff: any updates of software, including safety-related software residing in the safety unit…see par. 23).


As per claim 17, the combination of Kirchhoff and Herkel discloses wherein the safety system includes a plurality of the safety unit, and wherein the updating unit transmits the updated software to each of the safety units (Kirchhoff: the safety unit controls a plurality of safety chains…see par. 22-23).


As per claim 19, the combination of Kirchhoff and Herkel discloses wherein the updating unit includes a protected non-volatile memory that cannot be changed via the external interface (Herkel: col.3 lines 23-30). The motivation for claim 19 is the same motivation as in claim 15.


As per claim 20, the combination of Kirchhoff and Herkel discloses wherein the updating unit includes a bootloader for decrypting the updating software and loading the decrypted software into the second volatile memory of the updating unit (Kirchhoff: see par. 68).


As per claim 22, the combination of Kirchhoff and Herkel discloses wherein the updated software is stored in unencrypted form in the first non-volatile memory of the safety unit (Kirchhoff: see col.2 lines 58-65, col.3 lines 5-25).


Claims 18, 21, 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al (Pub. No. US 2018/0157482) in view of Herkel et al (Pat. US 6170614) as applied to claim 1 above, and further in view of Yasukawa (Pub. No. US 2016/0234396).


As per claim 18, the combination of Kirchhoff and Herkel discloses updating software is stored…in a memory, but does not explicitly disclose updating software is stored…in the non-volatile memory. However Yasukawa discloses wherein updating software for receiving the updated software and for transmitting the updated software to the safety unit is stored in the updating unit, and wherein the updating software is stored in encrypted form in the second non-volatile memory (the firmware update processing program is saved and downloaded from external USB device (e.g. USB memory)…see par. 58-61). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Yasukawa in the combination of Kirchhoff and Herkel for including the above limitations because one ordinary skill in the art would recognize it would further improve controlling an image forming apparatus including a storage unit that stores firmware…in different storage areas…see Yasukawa, par. 15-16.


As per claim 21, the combination of Kirchhoff, Herkel and Yasukawa discloses including at least one of a private key for the safety system stored in the protected non-volatile memory and a public key of a provider of the updated software stored in the protected non-volatile memory (Yasukawa: see par. 84). The motivation for claim 21 is the same motivation as in claim 18 above.


As per claim 23, the combination of Kirchhoff, Herkel and Yasukawa discloses authenticating a provider of the updated software via the external interface; receiving a data packet that has the updated software from the provider via the external interface with the updating unit; transferring the updated software to the safety unit via the internal interface; and storing the updated software in the first non-volatile memory of the safety unit (Yasukawa: see par. 139). The motivation for claim 23 is the same motivation as in claim 18 above.


As per claim 24, the combination of Kirchhoff, Herkel and Yasukawa discloses decrypting the data packet using the updating unit (Kirchhoff: see par. 37).


As per claim 25, the combination of Kirchhoff, Herkel and Yasukawa discloses wherein the data packet is at least partially encrypted using a symmetric encryption method (Kirchhoff: see par. 25). 


As per claim 26, the combination of Kirchhoff, Herkel and Yasukawa discloses the updating unit regularly requesting the updated software from the provider (Yasukawa: see par. 86). The motivation for claim 27 is the same motivation as in claim 18 above.


As per claim 27, the combination of Kirchhoff, Herkel and Yasukawa discloses generating a request for a transmission of the updated software from the updating unit to the safety unit; and preventing the transmission when the safety unit is in a normal mode of monitoring a safety of the passenger transport system (Yasukawa: see par. 87). The motivation for claim 27 is the same motivation as in claim 18 above.


As per claim 28, the combination of Kirchhoff, Herkel and Yasukawa discloses wherein the updated software is transmitted to the safety unit only when the safety unit is in an update mode (Yasukawa: see par. 99). The motivation for claim 28 is the same motivation as in claim 18 above.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to data integrity and signature verification.

Schonauer (Pub. No. US 2018/0314512); “Software Updating Device”;
-Teaches updating the software by storing the encrypted data received from the server on the mobile updating device…see par. 29-33.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499